           Case 1:19-cr-02055-SMJ             ECF No. 69        filed 11/20/20      PageID.182 Page 1 of 2
PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                  FILED IN THE
                                                                                                         U.S. DISTRICT COURT
                                                                                                   EASTERN DISTRICT OF WASHINGTON
                                                               for
                                             Eastern District of Washington                        Nov 20, 2020
                                                                                                        SEAN F. MCAVOY, CLERK



 U.S.A. vs.                   Finley, Leland James                         Docket No.          0980 1:19CR02055-SMJ-1


                                Petition for No Action on Conditions of Pretrial Release

        COMES NOW Linda J. Leavitt, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Leland James Finley, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge Mary K. Dimke, sitting in the court at Yakima, Washington, on the 21st day of February 2020, under the following
conditions:

Special Condition #7: Defendant shall obtain a portable Breathalyzer and be subject to testing up to six times per day.
Defendant is responsible for the cost of the device.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #1: Mr. Finley is alleged to be in violation of his pretrial release conditions by failing to submit to his portable
Breathalyzer testing as required on November 18, 2020, during his 5 a.m. to 8 a.m. testing time frame.

Conditions of pretrial release were reviewed and signed by Mr. Finley on February 24, 2020, acknowledging an
understanding of his pretrial release conditions including special condition number 7.

On November 18, 2020, this officer received a report via email from Smart Start, the portable Breathalzyer testing program
Mr. Finley is under, advising he failed to submit to his required test as scheduled on November 18, between 5 a.m. and 8
a.m. Upon receiving the report, this officer made contact with Mr. Finley via text message and asked him to submit a makeup
test. Mr. Finley did not respond to this officer until 11 a.m. advising he submitted a makeup test at 11 a.m. This officer asked
why he missed his Breathalzyer test. Mr. Finley advised he had a "long night" as he was working on his chemical dependency
homework and sobriety step program. This officer confirmed Mr. Finley submitted a test on this same date at 11:10 a.m.,
which to his credit, tested negative.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                             I declare under the penalty of perjury
                                                                             that the foregoing is true and correct.
                                                                             Executed on:         11/20/2020
                                                                     by      s/Linda J. Leavitt
                                                                             Linda J. Leavitt
                                                                             U.S. Pretrial Services Officer
          Case 1:19-cr-02055-SMJ        ECF No. 69      filed 11/20/20    PageID.183 Page 2 of 2
  PS-8
  Re: Finley, Leland James
  November 20, 2020
  Page 2

THE COURT ORDERS

[X]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      11/20/2020

                                                                      Date
